990 F.2d 1260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard TERFLINGER, Plaintiff-Appellant,v.Bernie AISPURO, et al., Defendant-Appellee.
No. 92-16412.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided April 6, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Terflinger, a pro se state prisoner, brought a 42 U.S.C. § 1983 action against several prison officials.   The district court dismissed defendant P.A. Cruz because Terflingler failed to serve him in compliance with Fed.R.Civ.P. 4(j).   Terflinger appeals.   We affirm.


3
We review the district court's decision to dismiss Cruz for an abuse of discretion.   Wei v. State of Hawaii, 763 F.2d 370, 371 (9th Cir.1985) (per curiam).   Rule 4(j) requires dismissal without prejudice of any defendant who is not served within 120 days after filing of the summons and complaint, unless the plaintiff can show "good cause".


4
Terflinger did not seek Cruz's address until more than ten months after service was returned unexecuted.   Terflingler argues that he misunderstood the form that explained that Cruz had not been served.   The district court did not abuse its discretion by finding that Terflinger had failed to establish "good cause".


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3